DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4 and 6-7 are pending wherein claims 1-2 and 6 are amended and claims 5 and 8-12 are canceled. 

Status of Previous Rejections
	The previous rejection of claim 6 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention is withdrawn in view of the Applicant’s amendment to claim 6. The previous rejection of claims 1-2, 4  and 6-7 under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 8,394,210) is withdrawn in view of the Applicant’s amendment to claims 1-2. 

Allowable Subject Matter
	Claims 1-4 and 6-7 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claims 1 and 2, the closest prior art to Cao et al. (‘210) fails to specify the step of subjecting the precursor product to a corrosion test with a low strain rate, which on pages 13-14 is referred to as a strain rate of 4.0 x 10-6, where a reduction of area at break ratio Z ≥ 0.57 is obtained during the use of an NaCl solution with additions of CO2 and H2S. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759